 



Exhibit 10.6
 
 
AMETEK, INC.
DEFERRED COMPENSATION PLAN
 
Amended and Restated as of January 1, 2005
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1. Purpose     1  
 
           
1.01.
  Purpose     1  
1.02.
  Effective Date     1  
 
            Article 2. Definitions and Construction     2  
 
           
2.01.
  Definitions     2  
2.02.
  Construction     6  
 
            Article 3. Eligibility and Participation     7  
 
           
3.01.
  Eligibility and Participation     7  
3.02.
  Change in Employment Status     7  
 
            Article 4. Election Requirements     8  
 
           
4.01.
  Bonus Compensation Deferral Election Filing Deadline     8  
4.02.
  New Eligible Employees     8  
4.03.
  2005 Plan Year Re-Deferral Election     8  
 
            Article 5. Accounts     9  
 
           
5.01.
  Accounts     9  
5.02.
  Amounts Allocated to Accounts     9  
5.03.
  Earnings on Accounts     9  
5.04.
  Vesting of Accounts     9  
5.05.
  No Actual Investment     9  
5.06.
  Statement of Accounts     9  
5.07.
  Distributions from Accounts     10  
 
            Article 6. Payment of Plan Benefits     11  
 
           
6.01.
  Payments from the Retirement Distribution Account     11  
6.02.
  Payments from the In-Service Distribution Account     12  
6.03.
  Payments Upon Death of Participant     14  
6.04.
  Payments in the Event of an Emergency     14  
6.05.
  Payments Upon Disability of Participant     15  
6.06.
  Payments Upon a Change in Control     15  
6.07.
  Administrative Acceleration or Delay of Payment     15  
6.08.
  Withholding     15  
6.09.
  Payment to Guardian     15  
6.10.
  Effect of Payment     16  
 
            Article 7. Beneficiary Designation     17  
 
           
7.01.
  Beneficiary Designation     17  
7.02.
  Changing Beneficiary     17  
7.03.
  No Beneficiary Designation     17  
7.04.
  Effect of Payment     17  

      AMETEK, Inc., Deferred Compensation Plan   Table of Contents — Page i

 



--------------------------------------------------------------------------------



 



              Article 8. Administration of the Plan     18  
 
           
8.01.
  Committee Duties     18  
8.02.
  Agents     18  
8.03.
  Binding Effect of Decisions     18  
8.04.
  Indemnity of Committee     18  
8.05.
  Election of Committee After Change in Control     18  
 
            Article 9. Claims Procedure     19  
 
           
9.01.
  Claim     19  
9.02.
  Denial of Claim     19  
9.03.
  Review of Claim     19  
9.04.
  Final Decision     19  
9.05.
  Claims for Disability Benefits     19  
 
            Article 10. Amendment and Termination of Plan     20  
 
            Article 11. Miscellaneous     21  
 
           
11.01.
  Hypothetical Accounts     21  
11.02.
  Company Obligation     21  
11.03.
  Trust Fund     21  
11.04.
  Nonassignability     21  
11.05.
  Not a Contract of Employment     22  
11.06.
  Protective Provisions     22  
11.07.
  Governing Law     22  
11.08.
  Severability     22  
11.09.
  Headings     22  
11.10.
  Notice     22  
11.11.
  Successors     22  
 
            EXHIBIT A     24  
 
            APPENDIX A     A-1  

      AMETEK, Inc., Deferred Compensation Plan   Table of Contents — Page ii

 



--------------------------------------------------------------------------------



 



ARTICLE 1. PURPOSE

1.01.   Purpose.       The AMETEK, Inc. Deferred Compensation Plan (the “Plan”),
is intended to provide additional retirement benefits and increased financial
security, on a tax-favored basis, to a select group of management and highly
compensated employees of AMETEK, Inc. These individuals may defer a portion of
their annual incentive bonus under the Plan if their compensation (as defined
under the Plan) exceeds the compensation limits of section 401(a)(17) of the
Code.   1.02.   Effective Date.       The Plan, as hereby amended and restated,
is effective with respect to amounts that were not deferred or vested (within
the meaning of section 409A of the Code) before January 1, 2005, and any
earnings on such amounts. Amounts deferred and vested (within the meaning of
section 409A of the Code) before January 1, 2005 and earnings on such amounts
are not affected by this amendment and restatement of the Plan, and remain
subject to the terms of the October 1, 1999 plan document, which are set forth
in Appendix A to this January 1, 2005, amendment and restatement. For
recordkeeping purposes, the Company will establish separate accounts for each
Participant for amounts deferred and vested before January 1, 2005, and amounts
deferred and vested on or after that date.

AMETEK, Inc., Deferred Compensation Plan

Page 1



--------------------------------------------------------------------------------



 



ARTICLE 2. DEFINITIONS AND CONSTRUCTION

2.01.   Definitions.       For the purpose of this Plan, the following terms
shall have the meanings set forth below, unless the context clearly indicates
otherwise.

  (a)   Account. “Account” or “Accounts” means the hypothetical Retirement
Distribution Account and/or In-Service Distribution Account established on the
books of the Company pursuant to Section 5.01.     (b)   Article. “Article”
means an article of this Plan.     (c)   Beneficiary. “Beneficiary” means the
person, persons or entity as designated by the Participant, entitled under
Article 7 to receive any Plan benefits payable after the Participant’s death.  
  (d)   Board. “Board” means the Board of Directors of AMETEK, Inc.     (e)  
Bonus Compensation. “Bonus Compensation” means the portion of an Eligible
Employee’s Compensation consisting of the amount of the incentive to be paid to
an Eligible Employee under the Company’s incentive compensation plan for a Plan
Year, other than any bonus paid to an Eligible Employee that is characterized by
the Company as a “sign on bonus” or other non-recurring incentive bonus.     (f)
  Bonus Compensation Deferral. “Bonus Compensation Deferral” means that portion
of Eligible Bonus Compensation as to which an Eligible Employee has made an
annual irrevocable election to defer receipt until the date specified under the
In-Service Distribution Option and/or the Retirement Distribution Option.    
(g)   Cause. “Cause” means (1) misappropriation of funds, (2) habitual
insobriety or substance abuse, (3) conviction of felony or crime involving moral
turpitude, or (3) gross negligence in the performance of duties that has had a
material adverse effect on the business, operations, assets, properties or
financial condition of the Company.     (h)   Change in Control. A “Change in
Control” shall occur if:

  (1)   Any one Person or more than one Person acting as a group (as defined in
section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires ownership of
stock of the Company that, together with the stock held by such Person or group
of Persons, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if such Person or group
of Persons is considered to own more than 50 percent of the total fair market
value or total voting power of the stock of the Company before this transfer of
the Company’s stock, the acquisition of additional stock by the same Person or
group of Persons shall not be considered to cause a Change in Control of the
Company; or     (2)   Any one Person or more than one Person acting as a group
(as defined in section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations)
acquires (or has

AMETEK, Inc., Deferred Compensation Plan

Page 2



--------------------------------------------------------------------------------



 



      acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group of Persons) ownership of stock of the
Company possessing 30 percent or more of the total voting power of the stock of
the Company. However, if such Person or group of Persons is considered to own
30 percent or more of the total voting power of the stock of the Company before
this acquisition, the acquisition of additional control or stock of the Company
by the same Person or group of Persons shall not cause a Change in Control of
the Company; or     (3)   A majority of members of the Company’s Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board before the
date of the appointment or election; or     (4)   Any one Person or more than
one Person acting as a group (as defined in section 1.409A-3(i)(5)(v)(B) of the
Treasury Regulations) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person or group of
Persons) assets from the Company that have a total gross fair market value equal
to substantially all but in no event less than 40 percent of the total fair
market value of all assets of the Company immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. A
transfer of assets by the Company will not result in a Change in Control under
this Section 2.01(h)(4), if the assets are transferred to:

  (A)   A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (B)   An entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company immediately after the transfer of assets;     (C)   A
Person or more than one Person acting as a group (as defined in section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations) that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or     (D)   An entity, at least 50 percent of
the total value or voting power of which is owned directly or indirectly, by a
person described in Section 2.01(h)(4)(C), above.

      For purposes of this Section 2.01(h), no acquisition, either directly or
indirectly, by the Participant, his affiliates and associates, the Company, any
subsidiary of the Company, any employee benefit plan of the Company or of any
subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan shall constitute a Change in Control.

AMETEK, Inc., Deferred Compensation Plan

Page 3



--------------------------------------------------------------------------------



 



      For purposes of this Section 2.01(h), the following terms shall have the
meanings set forth below:

  (1)   “Company” shall mean AMETEK, Inc., except that, if a Participant is
employed by a majority-controlled subsidiary of the Company, for purposes of
Sections 2.01(h)(1), 2.01(h)(2), and 2.01(h)(4), “Company” shall mean such
subsidiary.     (2)   “Person” shall mean any individual or individuals other
than the Participant, his affiliates and associates, the Company, any subsidiary
of the Company, any employee benefit plan of the Company or of any subsidiary of
the Company, or any person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such employee benefit plan.

  (i)   Code. “Code” means the Internal Revenue Code of 1986, as amended.    
(j)   Committee. “Committee” means the Committee appointed by the Board (or its
delegee) to administer the Plan pursuant to Article 8.     (k)   Company.
“Company” means AMETEK, Inc., a Delaware corporation, and any directly or
indirectly affiliated subsidiary corporations, any other affiliate designated by
the Board, or any successor to the business thereof.     (l)   Compensation.
“Compensation” means “compensation” as such term is defined in Treas. Reg. §
1.415(c)-2(d)(4) without regard to the limitations of Code § 415, excluding
reimbursements or other expense allowances, fringe benefits, moving expenses,
deferred compensation, welfare benefits, sign-on bonuses, imputed income with
respect to split dollar life insurance, severance benefits (paid in any form),
and amounts described in Treas. Reg. § 1.415(c)-1(c) but including (1)
(a) amounts contributed by a Participant to a Plan that is “qualified” under
Section 401(a) of the Code and (b) amounts otherwise excludible from the
Participant’s gross income under Section 125 of the Code and Section 132(f)(4)
of the Code and (2) not including Bonus Compensation paid during that year but
earned in the preceding year.     (m)   Disability. “Disability” means a
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months that (1) renders a Participant unable to engage in any
substantial gainful activity or (2) results in a Participant receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company. The Committee shall
determine the existence of Disability, in its sole discretion, and may rely on
advice from a medical examiner satisfactory to the Committee in making the
determination. A Participant will also be considered disabled if he has been
determined to be totally disabled by the Social Security Administration. The
term “Disability” is intended to comply with section 409A(a)(2)(C) of the Code
and shall be interpreted to permit a Participant to take a distribution in any
circumstance that would be permitted under section 409A(a)(2)(C) of the Code.  
  (n)   Distribution Option. “Distribution Option” means the two distribution
options that

AMETEK, Inc., Deferred Compensation Plan

Page 4



--------------------------------------------------------------------------------



 



      are available under the Plan: the Retirement Distribution Option and the
In-Service Distribution Option.     (o)   Eligible Bonus Compensation. “Eligible
Bonus Compensation” is the amount calculated under the following formula:

  (1)   “Total Plan Year Compensation” is an Eligible Employee’s Bonus
Compensation that is earned (not paid) during a Plan Year plus the Eligible
Employee’s Compensation for that same year.     (2)   If the Eligible Employee’s
Total Plan Year Compensation is less than or equal to the compensation limit in
effect under section 401(a)(17) of the Code for the Plan Year, then the Eligible
Employee’s Eligible Bonus Compensation for that year shall be $0.     (3)   If
the Eligible Employee’s Total Plan Year Compensation is greater than the
compensation limit in effect under section 401(a)(17) for the Plan Year, then
the Eligible Employee’s Eligible Bonus Compensation for that year shall be the
lesser of (A) the Eligible Employee’s Bonus Compensation or (B) the amount by
which the Eligible Employee’s Total Plan Year Compensation exceeds the
compensation limit in effect under section 401(a)(17) of the Code for that year.

  (p)   Eligible Employee. “Eligible Employee” means an employee of the Company
who is designated by the Committee, in its sole discretion, to be eligible to
participate in the Plan pursuant to Section 3.01.     (q)   Investment Funds.
“Investment Funds” means the separate deemed investment funds identified on
Exhibit A of the Plan that a Participant may direct be used as a method to
measure the growth of the Participant’s Bonus Compensation Deferrals, if any,
while credited to the Participant’s Accounts.     (r)   In-Service Distribution
Account. “In-Service Distribution Account” means the Account maintained for a
Participant to which Bonus Compensation Deferrals are credited pursuant to the
In-Service Distribution Option.     (s)   In-Service Distribution Option.
“In-Service Distribution Option” means the Distribution Option pursuant to which
benefits are payable in accordance with Section 6.02.     (t)   Participant.
“Participant” means any employee who is eligible and has become a participant
pursuant to Section 3.01. Such employee shall remain a Participant in this Plan
until such time as all benefits payable under this Plan have been paid in
accordance with the provisions hereof.     (u)   Plan. “Plan” means this AMETEK,
Inc. Deferred Compensation Plan, as it may be amended from time to time.     (v)
  Plan Year. “Plan Year” means the 12-month period beginning on each January 1
and ending on the following December 31.     (w)   Retirement. “Retirement” or
“Retires” means a Participant’s Separation from

AMETEK, Inc., Deferred Compensation Plan

Page 5



--------------------------------------------------------------------------------



 



      Service with the Company (for reasons other than death) at or after
attaining age 55 and completing 10 or more Years of Service.     (x)  
Retirement Distribution Account. “Retirement Distribution Account” means the
Account maintained for a Participant to which Bonus Compensation Deferrals are
credited pursuant to the Retirement Distribution Option.     (y)   Retirement
Distribution Option. “Retirement Distribution Option” means the Distribution
Option pursuant to which benefits are payable in accordance with Section 6.01.  
  (z)   Section. “Section” means a section of this Plan.     (aa)   Separation
from Service. “Separates from Service” or “Separation from Service” means
separation from service within the meaning of section 409A of the Code.     (bb)
  Voting Securities. “Voting Securities” means the common securities of AMETEK,
Inc. that carry the right to vote generally in the election of directors.    
(cc)   Year of Service. “Year of Service” means the 12-month period following
the date that the Participant first performs an hour of service for the Company
and each consecutive 12-month period following the anniversary of that date that
is completed before the Participant Separates from Service.

2.02.   Construction.       For purposes of the Plan, unless the contrary is
clearly indicated by the context,

  (a)   the use of the masculine gender shall also include within its meaning
the feminine and vice versa,     (b)   the use of the singular shall also
include within its meaning the plural and vice versa, and     (c)   the word
“include” shall mean to include without limitation.

AMETEK, Inc., Deferred Compensation Plan

Page 6



--------------------------------------------------------------------------------



 



ARTICLE 3. ELIGIBILITY AND PARTICIPATION

3.01.   Eligibility and Participation.       Eligibility to participate in the
Plan shall be limited to that select group of management and/or highly
compensated employees of the Company whom the Committee designates as eligible
to participate in the Plan. An Eligible Employee shall become a Participant in
the Plan when he first makes a Bonus Compensation Deferral election pursuant to
Article 4.   3.02.   Change in Employment Status.       If the Committee
determines that a Participant’s position is no longer at a level that warrants
reward through participation in this Plan, but does not terminate the
Participant’s employment with the Company, (1) the Participant shall not be
permitted to make a Bonus Compensation Deferral election for the Plan Year
specified by the Committee and each Plan Year thereafter until the Committee
determines that the Participant has again become employed in a position that
warrants full participation in the Plan; and (2) the Participant’s benefits
under this Plan shall be limited to the balance in the Participant’s Accounts as
of the date so specified by the Committee, which shall be adjusted each
subsequent year that the Participant remains an active employee of the Company
(and does not again become employed in a position that warrants full
participation in the Plan) by the deemed earnings on the Investment Funds
elected by the Participant.       If the Committee, in its sole discretion,
determines that the Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as determined in accordance
with ERISA, the Committee may, in its sole discretion, take any action permitted
under section 409A of the Code as it deems necessary to preserve the status of
the Plan as a “top hat” plan under ERISA.

AMETEK, Inc., Deferred Compensation Plan

Page 7



--------------------------------------------------------------------------------



 



ARTICLE 4. ELECTION REQUIREMENTS

4.01.   Bonus Compensation Deferral Election Filing Deadline.

  (a)   Except as provided in Sections 4.02 and 4.03, below, an election to
defer an amount equal to all or part of an Eligible Employee’s Bonus
Compensation shall be filed with the Committee at least six months before the
end of the Plan Year in which the Bonus Compensation is earned (i.e. by
June 30th); provided that, if the Bonus Compensation is not “performance-based
compensation” within the meaning of section 409A of the Code, the Bonus
Compensation Deferral election shall be filed with the Committee no later than
the last day of the Plan Year preceding the Plan Year in which the Bonus
Compensation is earned. The election, once filed, shall be irrevocable and shall
remain in effect until the end of the Plan Year to which it pertains.     (b)  
An election made pursuant to Section 4.01(a) shall be in writing, in a form
acceptable to the Committee, and shall specify such information as required by
the Committee. The Committee may establish minimum or maximum amounts that may
be deferred under this Section 4.01 and may change such standards from time to
time. Any such limits shall be communicated by the Committee to the Participants
before the commencement of a Plan Year.

4.02.   New Eligible Employees.       The Committee may, in its discretion,
permit an employees who first becomes an Eligible Employee after the beginning
of a Plan Year to make a Bonus Compensation Deferral for that Plan Year by
filing a completed and fully executed deferral election form, in accordance with
Section 4.01(a), within thirty (30) days following the date the employee becomes
an Eligible Employee, unless he was previously eligible to participant in
another account-based deferred compensation arrangement of the Company. If the
Eligible Employee was previously eligible to participate in another
account-based deferred compensation arrangement of the Company, the Eligible
Employee shall not be permitted to make a Bonus Compensation Deferral under this
Section 4.02 or Section 4.01 for the Plan Year in which he is hired but shall be
permitted to make a Bonus Compensation Deferral pursuant to Section 4.01 for the
Plan Year after the Plan Year in which he is hired and each subsequent Plan
Year. Any Bonus Compensation Deferral made under this Section 4.02 shall apply
only to Bonus Compensation and Compensation earned for services performed after
the election is made.   4.03.   2005 Plan Year Re-Deferral Election.       For
the 2005 Plan Year, an Eligible Employee may file the requisite deferral
election form by March 15, 2005, to defer Bonus Compensation actually or
constructively received during the 2005 Plan Year after the date the election is
filed.

AMETEK, Inc., Deferred Compensation Plan

Page 8



--------------------------------------------------------------------------------



 



ARTICLE 5. ACCOUNTS

5.01.   Accounts.       The Committee shall establish and maintain separate
Accounts with respect to each Participant. A Participant’s Accounts shall
consist of the Retirement Distribution Account and/or an In-Service Distribution
Account. The amount of the Bonus Compensation Deferral pursuant to
Sections 4.01, 4.02, or 4.03 shall be credited by the Company to the
Participant’s Accounts on the day such Bonus Compensation would otherwise have
been paid, in accordance with the Distribution Options elected by the
Participant on his deferral election form. The Participant’s Accounts shall be
reduced by the amount of payments made by the Company to the Participant or the
Participant’s Beneficiary pursuant to this Plan and shall be adjusted to reflect
investment gains and losses.   5.02.   Amounts Allocated to Accounts.       An
Eligible Employee shall allocate his Bonus Compensation Deferrals between the
Distribution Options; provided, however that 100% of such Deferrals may be
allocated to one or the other of the Distribution Options.   5.03.   Earnings on
Accounts.       A Participant’s Accounts shall be credited with earnings from
time to time in accordance with the deemed earnings on Investment Funds elected
by the Participant. Participants may allocate their Retirement Distribution
Account and their In-Service Distribution Account among the Investment Funds
available under the Plan in increments specified by the Committee. The deemed
rate of return, positive or negative, credited under each Investment Fund is
based upon the actual investment performance of the Investment Funds listed on
Exhibit A of the Plan. The Company reserves the right, on a prospective basis,
to add or delete Investment Funds.   5.04.   Vesting of Accounts       A
Participant’s Accounts shall be 100% vested at all times. Notwithstanding
anything to the contrary in this Section 5.04, the Committee may cause a
forfeiture with respect to all or a portion of a Participant’s Accounts if the
Committee determines that the Participant’s Separation from Service is for
Cause.   5.05.   No Actual Investment.       Notwithstanding that the returns
credited to Participants’ Accounts are based upon the actual performance of the
corresponding deemed Investment Funds selected by a Participant, the Company
shall not be obligated to invest any Bonus Compensation Deferrals by
Participants under this Plan and the Participant shall have no interest in any
amounts that are actually invested to pay benefits under this Plan.   5.06.  
Statement of Accounts.       The Committee shall provide to each Participant,
not less frequently than annually, a statement in such form as the Committee
deems desirable setting forth the balance standing to the credit of each
Participant in each of his Accounts.

AMETEK, Inc., Deferred Compensation Plan

Page 9



--------------------------------------------------------------------------------



 



5.07.   Distributions from Accounts.       Any distribution made to or on behalf
of a Participant from one or more of the Participant’s Accounts in an amount
that is less than the entire balance of any such Account shall be made pro rata
from each of the Investment Funds to which such Account is then allocated
except, and only to the extent, that the Participant (or Beneficiary, if
applicable) elects, before the scheduled distribution date, to receive a
distribution in shares of Voting Securities, up to the value of the amount to be
distributed.

AMETEK, Inc., Deferred Compensation Plan

Page 10



--------------------------------------------------------------------------------



 



ARTICLE 6. PAYMENT OF PLAN BENEFITS

6.01.   Payments from the Retirement Distribution Account.       Except as
provided in Sections 6.03, 6.04, 6.06, and 6.06, benefits under the Retirement
Distribution Option shall be paid to a Participant as follows:

  (a)   General. Unless otherwise elected pursuant to Section 6.01(b) or
modified pursuant to Section 6.01(c), a Participant who Retires shall receive
his Retirement Distribution Account in the form of a lump sum on the later of
(1) the January 31 following the Participant’s Retirement or (2) the first day
of the seventh month following the Participant’s Retirement.     (b)  
Distribution Election. A Participant may elect a form or time of payment for his
Retirement Distribution Account other than those provided in Section 6.01(a) by
filing a distribution election form for his Retirement Distribution Account with
the Committee at the same time he makes his first Bonus Compensation Deferral
under the Plan to his Retirement Distribution Account. This distribution
election shall determine the time and manner of the distribution from the
Participant’s Retirement Distribution Account under this Section 6.01 if the
Participant Retires, unless the election is modified pursuant to
Section 6.01(c).

  (1)   Optional Forms of Distribution. A Participant who does not wish to
receive his Retirement Distribution Account in the form of a lump sum may elect
to receive his Retirement Distribution Account in the form of up to five
(5) annual installments.     (2)   Optional Times for Distribution. A
Participant who does not wish to receive his Retirement Distribution Account as
provided in Section 6.01(a) may elect for distribution of his Retirement
Distribution Account to commence on one of the following: (A) January 31 of the
second Plan Year following the Participant’s Retirement or (B) the latest of
(i) January 31 of the Plan Year following the Participant’s Retirement,
(ii) January 31 of the Plan Year following the year in which the Participant
becomes age 65, or (iii) the first day of the seventh month after the
Participant’s Retirement.

  (c)   Modification of Distribution Election. After making his initial
distribution election pursuant to Section 6.01(b) or making a Bonus Compensation
Deferral that is subject to the default distribution rule set forth in
Section 6.01(a), a Participant may file an election with the Committee, in a
form satisfactory to the Committee, to modify the payment date or to specify
that his Retirement Distribution Account be paid in installments rather than a
lump sum or in a greater number of annual installments (but not more than five
(5) annual installments); provided, however, that such election:

  (1)   is filed with the Committee at least twelve (12) months prior to the
date of the first scheduled payment;     (2)   is not effective until at least
twelve (12) months after the date on which the election is made;

AMETEK, Inc., Deferred Compensation Plan

Page 11



--------------------------------------------------------------------------------



 



  (3)   defers the lump sum payment or the first installment payment with
respect to which such election is made for a period of not less than five (5)
years from the date such payment would have otherwise been made;     (4)   does
not accelerate payment of the Retirement Distribution Account; and     (5)  
does not request more than five (5) annual installments.

  (d)   Amount of Payments.

  (1)   Lump sum payment. Any lump-sum benefit payable in accordance with this
Section 6.01 shall be paid in an amount equal to the value of such Retirement
Distribution Account as of the last business day of the calendar month preceding
the date of payment.     (2)   Installment Payments. If annual installments are
elected in accordance with this Section 6.01, the amount of the first annual
installment payment shall equal (A) the value of the Participant’s Retirement
Distribution Account as of the last business day of the calendar month preceding
the date of payment, divided by (B) the number of annual installment payments
elected by the Participant. The remaining annual installments shall be paid on
January 31 of each succeeding Plan Year in an amount equal to (C) the value of
the Participant’s Retirement Distribution Account as of the last business day of
the immediately preceding calendar month divided by (D) the number of
installments remaining.

  (e)   Benefits Upon Separation from Service. The Retirement Distribution
Account of a Participant who Separates from Service (other than by reason of the
Participant’s death or Retirement) before the date on which his Retirement
Distribution Account would otherwise be distributed shall be distributed in a
lump sum on the later of (1) the January 31 following the Participant’s
Separation from Service or (2) the first day of the seventh month after the
Participant’s Separation from Service.

6.02.   Payments from the In-Service Distribution Account.       Except as
provided in Sections 6.03, 6.04, 6.06, and 6.06, benefits under the In-Service
Distribution Option shall be paid to a Participant as follows:

  (a)   General. Except as provided in Section 6.02(e), otherwise elected
pursuant to Section 6.02(b), or otherwise modified in accordance with
Section 6.02(c), a Participant’s In-Service Distribution Account shall be paid
in a lump sum on the date that occurs two years after the Participant first
elects to allocate a portion of his Bonus Compensation Deferral to his
In-Service Distribution Account.     (b)   Distribution Election. A Participant
may elect a different form or time of payment for his In-Service Distribution
Account than provided in Section 6.02(a) by filing a distribution election form
for his In-Service Distribution Account with the Committee at the same time that
he makes his first Bonus Compensation Deferral under the Plan to his In-Service
Distribution Account. Except as provided in Section 6.02(e), this distribution
election shall determine the time and manner of the distribution for the
Participant’s entire In-Service Distribution Account under this Section 6.02,
unless the election is modified pursuant to Section 6.02(c).

AMETEK, Inc., Deferred Compensation Plan

Page 12



--------------------------------------------------------------------------------



 



  (1)   Optional Forms of Distribution. A participant who does not wish to
receive his In-Service Distribution Account in the form of a lump sum may elect
to receive his In-Service Distribution Account in the form of up to five
(5) annual installments.     (2)   Optional Times for Distribution. A
Participant who does not wish to receive his In-Service Distribution Account as
provided in Section 6.02(a) may elect for distribution of his In-Service
Distribution Account to commence on any specified future date.

  (c)   Modification of Distribution Election. After making his initial
distribution election pursuant to Section 6.02(b) or making a Bonus Compensation
Deferral that is subject to the default distribution rule set forth in
Section 6.02(a), a Participant may file an election with the Committee, in a
form satisfactory to the Committee, to modify the payment date or to specify
that his In-Service Distribution Account be paid in installments rather than a
lump sum or in a greater number of annual installments (but not more than five
(5) annual installments); provided, however, that such election:

  (1)   is filed with the Committee at least twelve (12) months prior to the
date of the first scheduled payment;     (2)   is not effective until at least
twelve (12) months after the date on which the election is made;     (3)  
defers the lump sum payment or the first installment payment with respect to
which such election is made for a period of not less than five (5) years from
the date such payment would have otherwise been made;     (4)   does not
accelerate payment of the In-Service Distribution Account; and     (5)   does
not request more than five (5) annual installments.

  (d)   Amount of Payments.

  (1)   Lump Sum. Any lump-sum amount payable in accordance with this
Section 6.02 shall be paid in an amount equal to the value of such In-Service
Distribution Account as of the last business day of the calendar month preceding
the date of payment.     (2)   Installment Payments. If annual installment
payments are elected in accordance with this Section 6.02, the first annual
installment payment shall equal (A) the value of such In-Service Distribution
Account as of the last business day of the calendar month preceding the date of
payment, divided by (B) the number of annual installment payments elected by the
Participant. The remaining annual installments shall be paid on January 31 of
each succeeding Plan Year in an amount equal to (A) the value of such In-Service
Distribution Account as of the last business day of the immediately preceding
calendar month divided by (B) the number of installments remaining.

AMETEK, Inc., Deferred Compensation Plan

Page 13



--------------------------------------------------------------------------------



 



  (e)   Benefits Upon Separation from Service. If a Participant (1) Separates
from Service prior to the date on which the Participant’s In-Service
Distribution Account would otherwise be distributed, other than by reason of his
death, or (2) elects to allocate a portion of his Bonus Compensation Deferral to
his In-Service Distribution Account after he has already received a distribution
from his In-Service Account in accordance with this Section 6.02, any amounts
credited to the Participant’s In-Service Distribution Account shall be
distributed in a lump sum on the later of (1) January 31 following the
Participant’s Separation from Service or (2) the first day of the seventh month
after the Participant’s Separation from Service.

6.03.   Payments Upon Death of Participant.

  (a)   Death of Participant Before the Commencement of Benefits.         If a
Participant dies before he begins to receive his benefits in accordance with
Section 6.01 or 6.02, benefits shall be paid to the Participant’s Beneficiary in
a lump sum on the first day of the month following the Participant’s death, in
lieu of any benefits otherwise payable under the Plan to or on behalf of such
Participant. The amount of any lump sum benefit payable in accordance with this
Section 6.03 shall equal the value of the Participant’s Account as of the last
business day of the calendar month immediately preceding the date on which such
benefit is paid.     (b)   Death of Participant After Benefits Have Commenced.  
      If a Participant dies after annual installments payable under Section 6.01
or 6.02 from the Participant’s Accounts have commenced, but before the entire
balance of any such Account has been paid, any remaining installments shall be
paid in lump sum on the first day of the month following the Participant’s
death.

6.04.   Payments in the Event of an Emergency.

  (a)   Eligibility for Emergency Benefit.         If the Committee, in its sole
discretion, determines, upon written request of a Participant, that the
Participant has suffered an unforeseeable financial emergency (within the
meaning of section 409A of the Code), the Company shall pay to the Participant
from the Participant’s Accounts, within thirty (30) days following such
determination, an amount necessary to meet the emergency, after deduction of any
and all taxes as may be required pursuant to Section 6.08 (the “Emergency
Benefit”). For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness or accident of the Participant,
the Participant’s spouse or dependent; loss of the Participant’s property due to
casualty; or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. It is intended that
the Committee’s determination as to whether a Participant has suffered an
“unforeseeable financial emergency” shall be made consistent with the
requirements under section 409(A) of the Code. Cash needs arising from
foreseeable events such as the purchase of a house or education expenses for
children shall not be considered to be the result of an unforeseeable financial
emergency.

AMETEK, Inc., Deferred Compensation Plan

Page 14



--------------------------------------------------------------------------------



 



  (b)   Source of Payment.         Emergency Benefits shall be paid first from
the Participant’s In-Service Distribution Account, if any, to the extent the
balance of such In-Service Distribution Account is sufficient to meet the
emergency. If the distribution exhausts the In-Service Distribution Account, the
Retirement Distribution Account may be accessed. With respect to that portion of
any Account that is distributed to a Participant as an Emergency Benefit in
accordance with this Section 6.04, no further benefit shall be payable to the
Participant under this Plan.     (c)   Restriction on Deferrals.        
Notwithstanding anything in this Plan to the contrary and to the extent
permitted by section 409A of the Code, a Participant who receives an Emergency
Benefit in any Plan Year shall not be entitled to make a Bonus Compensation
Deferral for such Plan Year.

6.05.   Payments Upon Disability of Participant.       If a participant becomes
disabled before he begins to receive his benefits in accordance with
Section 6.01 or 6.02, benefits shall be paid to the Participant in a lump sum
within thirty (30) days after the Committee finds, in its sole discretion, that
the Participant has a Disability.   6.06.   Payments Upon a Change in Control.  
    If there is a Change in Control, a Participant will receive the full amount
credited to the Participant’s Retirement Distribution Account and In-Service
Distribution Account in a lump sum. Any lump-sum benefit payable in accordance
with this paragraph shall be paid in, but not later than January 31 of, the Plan
Year following the Plan Year in which such Change in Control occurs, in an
amount equal to the value of such Retirement Distribution Account and In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment.   6.07.   Administrative Acceleration or Delay of Payment.    
  A payment is treated as being made on the date when it is due under the Plan
if the payment is made (a) no earlier than thirty (30) days before the due date
specified by the Plan or (b) on a date no later than the due date specified by
the Plan that is either (1) in the same Plan Year (for a payment whose specified
due date is on or before September 30) or (2) by the fifteenth (15th) day of the
third calendar month following the date specified by the Plan (for a payment
whose specified due date is on or after October 1).   6.08.   Withholding.      
The Company shall withhold from any payment made pursuant to this Plan any taxes
the Company reasonably believes are required to be withheld from such payments
under local, state, or federal law.   6.09.   Payment to Guardian.       If a
Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of the property, the Committee may
direct payment to

AMETEK, Inc., Deferred Compensation Plan

Page 15



--------------------------------------------------------------------------------



 



    the guardian, legal representative or person having the care and custody of
such minor, incompetent or person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution. Such distribution shall completely discharge the
Committee and Company from all liability with respect to such benefit.   6.10.  
Effect of Payment.       The full payment of the applicable benefit under this
Article 6 shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

AMETEK, Inc., Deferred Compensation Plan

Page 16



--------------------------------------------------------------------------------



 



ARTICLE 7. BENEFICIARY DESIGNATION

7.01.   Beneficiary Designation.       Each Participant shall have the right, at
any time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant’s death prior to complete distribution of the
Participant’s Account. Each Beneficiary designation shall be in a written form
prescribed by the Committee and shall be effective only if filed with the
Committee during the Participant’s lifetime.   7.02.   Changing Beneficiary.    
  Any Beneficiary designation may be changed without the consent of the
previously named Beneficiary by the filing of a new Beneficiary designation with
the Committee.   7.03.   No Beneficiary Designation.       If any Participant
fails to designate a Beneficiary in the manner provided above, if the
designation is void, or if the Beneficiary designated by a deceased Participant
dies before the Participant or before complete distribution of the Participant’s
benefits, the Participant’s Beneficiary shall be the person in the first of the
following classes in which there is a survivor:

  (a)   the Participant’s surviving spouse;     (b)   the Participant’s children
in equal shares, except that if any of the children predeceases the Participant
but leaves surviving issue, then such issue shall take by right of
representation the share the deceased child would have taken if living; or    
(c)   the Participant’s estate.

7.04.   Effect of Payment.       Payment to the Beneficiary shall completely
discharge the Company’s obligations under this Plan.

AMETEK, Inc., Deferred Compensation Plan

Page 17



--------------------------------------------------------------------------------



 



ARTICLE 8. ADMINISTRATION OF THE PLAN

8.01.   Committee Duties.       This Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons, who may also
be Participants in this Plan, and are named as the initial Committee in this
Plan or as subsequently appointed by the Board or its delegee, except in the
event of a Change in Control as provided in Section 8.05 below. The Committee
shall have the full discretionary authority to (a) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as they may arise in such administration, and (b) establish and maintain
an investment policy for the Plan, select appropriate Investment Funds to
implement the investment policy, monitor the performance of such Investment
Funds, and change the selection of Investment Funds from time to time in a
manner consistent with the objectives of the investment policy. A Committee
member who is also a Participant in this Plan shall be prohibited from voting on
any matter which may, in the opinion of the balance of the Committee, directly
affect the Committee member’s individual rights or benefits under this Plan. A
majority vote of the Committee members permitted to vote shall control any
decision.   8.02.   Agents.       The Committee may, from time to time, employ
agents and delegate to them such administrative duties as it sees fit, and may
from time to time consult with counsel who may be counsel to the Company.  
8.03.   Binding Effect of Decisions.       The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.   8.04.   Indemnity of Committee.  
    The Company shall indemnify and hold harmless each member of the Committee
from any and all claims, losses, damages, expenses (including counsel fees) and
liability (including any amounts paid in settlement of any claim or any other
matter with the consent of the Board) arising from any act or omission of such
member, except when the same is due to gross negligence or willful misconduct.  
8.05.   Election of Committee After Change in Control.       After a Change in
Control, vacancies on the Committee shall be filled by majority vote of the
remaining Committee members and Committee members may be removed only by such a
vote. If no Committee members remain, a new Committee shall be elected by
majority vote of the Participants in the Plan immediately preceding such Change
in Control. No amendment shall be made to Article 8 or other Plan provisions
regarding Committee authority with respect to the Plan without prior approval by
the Committee.

AMETEK, Inc., Deferred Compensation Plan

Page 18



--------------------------------------------------------------------------------



 



ARTICLE 9. CLAIMS PROCEDURE

9.01.   Claim.       Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Corporate Human Resources Department, which shall respond in writing as soon
as practical, but not later than ninety (90) days after receipt of the claim,
unless the Corporate Human Resources Department notifies the Claimant that
special circumstances require an additional period of time (not to exceed
90 days) to review the claim properly.   9.02.   Denial of Claim.       If the
claim or request is denied, the written notice of denial shall state:

  (a)   the reasons for denial, with specific reference to the Plan provisions
on which the denial is based;     (b)   a description of any additional material
or information required and an explanation of why it is necessary; and     (c)  
an explanation of the Plan’s claim review procedure, including a statement of
the Claimant’s right to bring a civil action under section 502(a) of ERISA if
the claim denial is denied (in whole or in part) on appeal.

9.03.   Review of Claim.       Any Claimant whose claim or request is denied or
who has not received a response within the time limits set forth above may
request a review by notice given in writing to the Committee. Such request must
be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or, in the event Claimant has not received a timely response,
within 60 days after the date the Corporate Human Resources Department was
required to respond to the claim under Section 9.01. The claim or request shall
be reviewed by the Committee which may, but shall not be required to, grant the
Claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.   9.04.   Final
Decision.       The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned.   9.05.   Claims for Disability Benefits.       To the extent
required by law, the Committee shall develop alternative claims procedures that
shall apply with respect to claims for Disability benefits.

AMETEK, Inc., Deferred Compensation Plan

Page 19



--------------------------------------------------------------------------------



 



ARTICLE 10. AMENDMENT AND TERMINATION OF PLAN
The Plan may be amended, suspended, discontinued or terminated at any time by
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Participant with respect to benefits that are payable or may become payable
under the Plan based upon the balance of the Participant’s Retirement Account
and In-Service Distribution Account as of the effective date of such amendment,
suspension, discontinuance or termination.
AMETEK, Inc., Deferred Compensation Plan

Page 20



--------------------------------------------------------------------------------



 



ARTICLE 11. MISCELLANEOUS

11.01.   Hypothetical Accounts.       Each account and investment established
under the Plan shall be hypothetical in nature and shall be maintained for
bookkeeping purposes only. The accounts established under the Plan shall hold no
actual funds or assets. Any liability of the Company to any Participant, former
Participant, or Beneficiary with respect to a right to payment shall be based
solely upon contractual obligations created by the Plan. Neither the Company,
the Board, nor any other person shall be deemed to be a trustee of any amounts
to be paid under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between or among the Company, a
Participant, or any other person.   11.02.   Company Obligation.       The
Company shall not be required to fund any obligations under the Plan. Except as
provided in Section 11.03, any assets that may be accumulated by the Company to
meet its obligations under the Plan shall for all purposes be part of the
general assets of the Company. To the extent that any Participant or Beneficiary
acquires a right to receive payments under the Plan for which the Company is
liable, such rights shall be no greater than the rights of any unsecured general
creditor of the Company.   11.03.   Trust Fund.       The Company shall be
responsible for the payment of all benefits provided under the Plan. Before a
Change in Control, at its discretion, the Company may establish one (1) or more
trusts, with such trustees as the Committee may approve, for the purpose of
assisting in the payment of such benefits. Following a Change in Control, the
Company shall establish one (1) or more trusts, with such trustees as the
Committee may approve, for the purpose of assisting in the payment of such
benefits. If, as a result of a Change in Control, Voting Securities will no
longer exist, the Committee may, in its sole discretion, allocate the value of
each Participant’s Voting Securities to an Investment Fund. Although such a
trust may be irrevocable, its assets shall be held for payment of all Company’s
general creditors in the event of insolvency. To the extent any benefits
provided under the Plan are paid from any such trust, Company shall have no
further obligation to pay them. If not paid from the trust, such benefits shall
remain the obligation of Company. No assets of the trust or the Company shall
become restricted to provide benefits under the Plan in connection with a change
in the Company’s financial health.   11.04.   Nonassignability.       Neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgements, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, except that the Committee may recognize a domestic
relations order in accordane with procedures that i may establish for this
purpose.

AMETEK, Inc., Deferred Compensation Plan

Page 21



--------------------------------------------------------------------------------



 



11.05.   Not a Contract of Employment.       This Plan shall not constitute a
contract of employment between Company and the Participant. Nothing in this Plan
shall give a Participant the right to be retained in the service of Company or
to interfere with the right of the Company to discipline or discharge a
Participant at any time.   11.06.   Protective Provisions.       A Participant
will cooperate with Company by furnishing any and all information requested by
Company, in order to facilitate the payment of benefits hereunder, and by taking
such other action as may be requested by Company.   11.07.   Governing Law.    
  The Plan shall be construed and enforced in accordance with applicable federal
law and, to the extent not preempted by federal law, the laws of the
Commonwealth of Pennsylvania (without regard to the legislative or judicial
conflict of laws rules of any state or other jurisdiction).   11.08.  
Severability.       If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan. In addition, if any provision of the
Plan shall be found to violate section 409A of the Code or otherwise result in
benefits under the Plan being subject to income tax prior to distribution, such
provision shall be void and unenforceable, and the Plan shall be administered
without regard to such provision.   11.09.   Headings.       Headings are
inserted in this Plan for convenience of reference only and are to be ignored in
the construction of the provisions of the Plan.   11.10.   Notice.       Any
notice required or permitted under the Plan shall be sufficient if in writing
and hand delivered or sent by registered mail, certified mail, or reputable
overnight delivery service. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail or overnight delivery, as of the date
shown on the postmark on the receipt for registration or certification or on the
records of the overnight delivery company. Mailed notice to the Committee shall
be directed to the Company’s address. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in
Company’s records.   11.11.   Successors.       The provisions of this Plan
shall bind the Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of Company, and successors of any
such corporation or other business entity.

AMETEK, Inc., Deferred Compensation Plan

Page 22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the
Company, AMETEK, Inc. has executed the same this 24th day of October, 2007.

                  AMETEK, INC.    
 
           
 
  BY:   /s/ Henry J. Policare    
 
           
 
      Henry J. Policare    
 
           
 
  DATE:   11/1/07    
 
           
 
                ATTEST    
 
           
 
  BY:   /s/ Kathryn E. Sena    
 
           
 
      Corporate Secretary    

AMETEK, Inc., Deferred Compensation Plan

Page 23



--------------------------------------------------------------------------------



 



EXHIBIT A TO AMETEK, INC. DEFERRED COMPENSATION PLAN
LIST OF INVESTMENT FUNDS

1.   The “AMETEK Fund” which consists of deemed investments in whole and
fractional shares of Voting Securities based on the average closing price of the
shares on the principal exchange on which the shares are traded for the last 10
trading days of the month preceding the deemed investment. Deemed dividends on
the shares allocated to the AMETEK Fund shall be credited to the Fund during a
Plan Year when dividends are actually paid on shares of Voting Securities and
shall be deemed to be invested in additional shares of Voting Securities on the
last business day of such Plan Year based on the closing price of the shares on
the principal exchange on which the shares are traded for the first 10 trading
days of December preceding the deemed investment.   2.   The “Interest Fund”
which shall be deemed to earn compound interest on principal at one and one-half
percent higher than the 10-year Treasury Note rate as set forth in The Wall
Street Journal as of the first business day of each calendar quarter.

AMETEK, Inc., Deferred Compensation Plan

Page 24



--------------------------------------------------------------------------------



 



APPENDIX A
The following Plan provisions apply only to amounts earned and vested (within
the meaning of Section 409A of the Code) before January 1, 2005, and any
earnings on such amounts (“Grandfathered Amounts”). Amounts earned and vested
after December 31, 2004, and any earnings thereon, are subject to the provisions
of the Plan as amended and restated, effective January 1, 2005, or any
subsequent amendment and restatement of the Plan.
The purpose of this Appendix A is to preserve the terms of the Plan that govern
Grandfathered Amounts, and to prevent the Grandfathered Amounts from becoming
subject to Section 409A of the Code. No amendment to this Appendix A that would
constitute a “material modification” for purposes of Section 409A shall be
effective unless the amending instrument specifically provides that it is
intended to materially modify this Appendix A and to cause the Grandfathered
Amounts to become subject to Section 409A of the Code.
Although this Appendix A is intended to prevent the Grandfathered Amounts from
being subject to Section 409A, neither the Company nor any Employer (nor any
representative of the Company) shall be liable for any adverse tax consequence
suffered by a Participant or Beneficiary if a Grandfathered Amount becomes
subject to Section 409A.
AMETEK, Inc.
Deferred Compensation Plan
Effective October 1, 1999
ARTICLE 1
PURPOSE
     In recognition of the services provided by certain key employees, the Board
of Directors of AMETEK, Inc. hereby adopts the AMETEK, Inc Deferred Compensation
Plan (the “Plan”) to make additional retirement benefits and increased financial
security, on a tax-favored basis, available to those individuals, effective
October 1, 1999.
ARTICLE 2
DEFINITIONS
     Affiliate. “Affiliate” means any firm, partnership, or corporation that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with AMETEK. “Affiliate” also includes
any other organization similarly related to the Company that is designated as
such by the Board.
     AMETEK. “AMETEK” means AMETEK, Inc.
     Beneficiary. “Beneficiary” means the person or persons designated as such
in accordance with Section 12.3.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-1



--------------------------------------------------------------------------------



 



     Board. “Board” means the Board of Directors of AMETEK.
     Bonus Compensation. “Bonus Compensation” means the portion of an Eligible
Employee’s Compensation consisting of the amount of the incentive to be paid to
an Eligible Employee under the Company’s incentive compensation plan for a Plan
Year which does not include any bonus paid to an Eligible Employee and
characterized by the Company as a “sign on bonus” or other “non-recurring
incentive bonus.”
     Bonus Compensation Deferral. “Bonus Compensation Deferral” means that
portion of Bonus Compensation as to which an Eligible Employee has made an
annual irrevocable election to defer receipt until the date specified under the
In-Service Distribution Option and/or the Retirement Distribution Option.
     Change of Control. “Change of Control” means:
     1. Any person (except the Participant, the Participant’s affiliates and
associates, the Company, any subsidiary of the Company, any employee benefit
plan of the Company or of any subsidiary of the Company, or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such employee benefit plan), together with all affiliates and associates
of such person, becomes the beneficial owner, directly or indirectly, in the
aggregate of 20% or more of the value of the outstanding equity or combined
voting power of the then outstanding Voting Securities; or
     2. The stockholders of AMETEK approve a merger or consolidation the result
of which is that the stockholders of AMETEK do not own or control at least 50%
or more of the value of the outstanding equity or combined voting power of the
then outstanding Voting Securities, or there occurs a sale or other disposition
of all or substantially all of AMETEK’s assets or a plan of liquidation is
approved; provided, however, that an internal reorganization, even if the
employment of the Participant is transferred to another company, shall not
constitute a “Change of Control” if the stockholders of AMETEK own or control,
directly or indirectly, at least 50% or more of the value of the outstanding
equity or combined voting power of the then outstanding voting securities of the
new company entitled to vote generally in the election of directors of that
company.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Committee. “Committee” means the persons appointed by the Board to
administer the Plan and which also may act for the Company or the Board in
making decisions and performing specified duties under the Plan.
     Company. “Company” means AMETEK and any Affiliate which is authorized by
the Board to adopt the Plan and cover its Eligible Employees and whose
designation as such has become effective upon acceptance of such status by the
board of directors of the Affiliate. An Affiliate may revoke its acceptance of
such designation at any time, but until such acceptance has been revoked, all
the provisions of the Plan and amendments thereto shall apply to the Eligible
Employees of the Affiliate. In the event the designation is revoked by the board
of directors of an Affiliate, the Plan shall be deemed terminated only with
respect to such Affiliate.
     Compensation. “Compensation” shall mean Bonus Compensation earned in a Plan
Year plus the total remuneration paid to the Eligible Employee for the Plan Year
in which the Bonus Compensation is earned, in excess of the compensation limit
of section 401(a)(17) of the Code, as in effect from time to time ($160,000 on
the Effective Date).
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-2



--------------------------------------------------------------------------------



 



     Disabled. “Disabled” means a mental or physical condition which would
qualify a Participant for benefits under the AMETEK Long Term Disability Plan if
he or she were a participant in that plan.
     Distribution Option. “Distribution Option” means the two distribution
options which are available under the Plan, consisting of the Retirement
Distribution Option and the In-Service Distribution Option.
     Distribution Option Account. “Distribution Option Account” or “Accounts”
means, with respect to a Participant, the Retirement Distribution Account and/or
the In-Service Distribution Account established on the books of account of the
Company, pursuant to Section 5.1.
     Earnings Crediting Options. “Earnings Crediting Options” means the deemed
Investment Funds that may be selected by the Participant from time to time
pursuant to which deemed earnings are credited to the Participant’s Distribution
Option Accounts.
     Effective Date. “Effective Date” means the effective date of the Plan which
is October 1, 1999.
     Eligible Employee. “Eligible Employee” means an Employee who (i) the
Committee determines is scheduled, in the next Plan Year, to have Compensation,
and (ii) is designated by the Committee, acting on behalf of the Company, as
eligible to participate in the Plan.
     Employee. “Employee” means any individual employed by the Company on a
regular, full-time basis (in accordance with the personnel policies and
practices of the Company), including citizens of the United States employed
outside of their home country and resident aliens employed in the United States;
provided, however, that to qualify as an “Employee” for purposes of the Plan,
the individual must be a member of a group of “key management or other highly
compensated employees” within the meaning of Sections 201, 301 and 401 of the
Employee Retirement Income Security Act of 1974, as amended.
     Enrollment Agreement. “Enrollment Agreement” means the authorization form
which an Eligible Employee files with the Committee to participate in the Plan.
     Investment Funds. “Investment Funds” means the separate deemed investments
which a Participant may direct be used to value the growth of the Participant’s
Bonus Compensation Deferrals while credited to the Participant’s Accounts. On
the Effective Date, there shall be two Investment Funds. One Investment Fund
shall be the “AMETEK Fund” consisting of deemed investments in whole and
fractional shares of Voting Securities based on the average closing price of the
shares on the principal exchange on which the shares are traded for the last 10
trading days of the month preceding the deemed investment. Deemed dividends on
the shares allocated to the AMETEK Fund shall be credited to the Fund during a
Plan Year when dividends are actually paid on shares of Voting Securities and
shall be deemed to be invested in additional shares of Voting Securities on the
last business day of such Plan Year based on the closing price of the shares on
the principal exchange on which the shares are traded for the first 10 trading
days of December preceding the deemed investment. The second Investment Fund
shall be the “Interest Fund” which shall be deemed to earn compound interest on
principal at one and one-half percent higher than the 10-year Treasury Note rate
as set forth in The Wall Street Journal as of the first business day of each
calendar quarter.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-3



--------------------------------------------------------------------------------



 



     In-Service Distribution Account. “In-Service Distribution Account” means
the Account maintained for a Participant to which Bonus Compensation Deferrals
are credited pursuant to the In-Service Distribution Option.
     In-Service Distribution Option. “In-Service Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.2.
     Participant. “Participant” means an Eligible Employee who has filed a
completed and executed Enrollment Agreement with the Committee or its designee
and is participating in the Plan in accordance with the provisions of Article 4.
In the event of the death or incompetency of a Participant, the term shall mean
the Participant’s personal representative or guardian. An individual shall
remain a Participant until that individual has received full distribution of any
amount credited to the Participant’s Account.
     Plan. “Plan” means this plan, called the AMETEK, Inc. Deferred Compensation
Plan, as amended from time to time.
     Plan Year. “Plan Year” means the 12 month period beginning on each January
1 and ending on the following December 31 except that the first Plan Year shall
begin on the Effective Date.
     Retirement. “Retirement” means the termination of the Participant’s Service
with the Company (for reasons other than death) at or after age 65, or, if the
Participant has 10 or more years of Service, at or after age 55.
     Retirement Distribution Account. “Retirement Distribution Account” means
the Account maintained for a Participant to which Bonus Compensation Deferrals
are credited pursuant to the Retirement Distribution Option.
     Retirement Distribution Option. “Retirement Distribution Option” means the
Distribution Option pursuant to which benefits are payable in accordance with
Section 7.1.
     Service. “Service” means the period of time during which an employment
relationship exists between an Employee and the Company ending on the
Participant’s Termination Date, but including any period during which the
Employee is on an approved leave of absence, whether paid or unpaid. “Service”
also includes employment with an Affiliate if an Employee transfers directly
between the Company and the Affiliate.
     Termination Date. “Termination Date” means the date of termination of a
Participant’s Service with the Company and its Affiliates and shall be
determined without reference to any compensation continuation arrangement or
severance benefit arrangement that may be applicable.
     Voting Securities. “Voting Securities” means the common securities of
AMETEK which carry the right to vote generally in the election of directors.
ARTICLE 3
ADMINISTRATION OF THE PLAN AND DISCRETION
     3.1 The Committee shall have full power and authority to interpret the
Plan, to prescribe, amend and rescind any rules, forms and procedures as it
deems necessary or appropriate for the proper administration of the Plan and to
make any other determinations and to
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-4



--------------------------------------------------------------------------------



 



take any other such actions as it deems necessary or advisable in carrying out
its duties under the Plan. All action taken by the Committee arising out of, or
in connection with, the administration of the Plan or any rules adopted
thereunder, shall, in each case, lie within its sole discretion, and shall be
final, conclusive and binding upon the Company, the Board, all Employees, all
Beneficiaries and all persons and entities having an interest therein.
     3.2 All expenses of administering the Plan shall be paid by the Company.
     3.3 The Company shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees) and liability (including any amounts paid in settlement of any claim or
any other matter with the consent of the Board) arising from any act or omission
of such member, except when the same is due to gross negligence or willful
misconduct.
     3.4 Any decisions, actions or interpretations to be made under the Plan by
the Company, the Board or Committee, acting on behalf of either, shall be made
in its respective sole discretion, not as a fiduciary and need not be uniformly
applied to similarly situated individuals and shall be final, binding and
conclusive on all persons interested in the Plan.
ARTICLE 4
PARTICIPATION
     4.1 Election to Participate. Annually, each Eligible Employee shall be
offered the opportunity to elect a Bonus Compensation Deferral. Any Eligible
Employee may enroll in the Plan effective as of the first day of a Plan Year by
filing a completed and fully executed Enrollment Agreement with the Committee by
March 31 of the Plan Year during which such Bonus Compensation is to be earned.
Pursuant to said Enrollment Agreement, the Eligible Employee shall irrevocably
elect (a) the percentage, in a whole percentage, or the dollar amount the
Eligible Employee desires to be the Eligible Employee’s Bonus Compensation
Deferral (as a result of payroll reduction), (b) the Distribution Option
Account(s), in 25% increments, to which such amounts will be credited, (c) the
Investment Fund(s) selected by the Participant and (d) such other information as
the Committee shall require. The Enrollment Agreement filed by an Eligible
Employee must also set forth the Participant’s initial election as to the time
and manner of distribution of amounts credited to, and related earnings from,
the Retirement Distribution Account and/or the In-Service Distribution Account
established pursuant to that Enrollment Agreement. The Committee may establish
minimum or maximum amounts that may be deferred under this Section and may
change such standards from time to time. Any such limits shall be communicated
by the Committee to the Participants prior to the commencement of a Plan Year.
     4.2 New Eligible Employees. The Committee may, in its discretion, permit
Employees who first become Eligible Employees after the beginning of a Plan Year
to enroll in the Plan for that Plan Year by filing a completed and fully
executed Enrollment Agreement, in accordance with Section 4.1, as soon as
practicable following the date the Employee becomes an Eligible Employee but, in
any event, within 30 days after such date.
ARTICLE 5
DISTRIBUTION OPTION ACCOUNTS
     5.1 Distribution Option Accounts. The Committee shall establish and
maintain separate Distribution Option Accounts with respect to each Participant.
A Participant’s Distribution Option Accounts shall consist of the Retirement
Distribution Account and/or an In-
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-5



--------------------------------------------------------------------------------



 



Service Distribution Account. The amount of the Bonus Compensation Deferral
pursuant to Section 4.1 or Section 4.2 shall be credited by the Company to the
Participant’s Distribution Option Accounts on the day such Bonus Compensation
would otherwise have been paid, in accordance with the Distribution Option(s)
irrevocably elected by the Participant in the Enrollment Agreement. Any amount
once taken into account as Compensation for purposes of this Plan shall not be
taken into account thereafter. The Participant’s Distribution Option Accounts
shall be reduced by the amount of payments made by the Company to the
Participant or the Participant’s Beneficiary pursuant to this Plan.
     5.2 Earnings on Distribution Option Accounts. A Participant’s Distribution
Option Accounts shall be credited with earnings in accordance with the Earnings
Crediting Options elected by the Participant from time to time. Participants may
allocate their Retirement Distribution Account and their In-Service Distribution
Account among the Earnings Crediting Options available under the Plan only in
10% increments. The deemed rate of return, positive or negative, credited under
each Earnings Crediting Option is based upon the actual investment performance
of the Voting Securities credited to the AMETEK Fund or the interest rate
credited to the Interest Fund, as applicable, unless other Investment Fund(s)
are added. The Company reserves the right, on a prospective basis, to add or
delete Investment Funds.
     5.3 Earnings Crediting Options. Notwithstanding that the returns credited
to Participants’ Distribution Option Accounts under the Earnings Crediting
Options are based upon the actual performance of the corresponding deemed
Investment Funds selected by a Participant, the Company shall not be obligated
to invest any Bonus Compensation Deferrals by Participants under this Plan.
     5.4 Statement of Accounts. The Committee shall provide to each Participant,
not less frequently than annually, a statement in such form as the Committee
deems desirable setting forth the balance standing to the credit of each
Participant in each of his Distribution Option Accounts.
     5.5 Distributions from Accounts. Any distribution made to or on behalf of a
Participant from one or more of the Participant’s Distribution Option Accounts
in an amount which is less than the entire balance of any such Account shall be
made pro rata from each of the Earnings Crediting Options to which such Account
is then allocated except, and only to the extent, that the Participant (or
Beneficiary, if applicable) elects to receive a distribution in shares of Voting
Securities, up to the value of the amount to be distributed.
ARTICLE 6
DISTRIBUTION OPTIONS
     6.1 Election of Distribution Option. In the first completed and fully
executed Enrollment Agreement filed with the Committee, an Eligible Employee
shall elect the time and manner of payment for each of the Eligible Employee’s
Distribution Option Accounts. Annually, the Eligible Employee shall allocate his
or her Bonus Compensation Deferrals between the Distribution Options in
increments of 25%; provided, however that 100% of such Deferrals may be
allocated to one or the other of the Distribution Options.
     6.2 Retirement Distribution Option. Subject to Section 7.1, distribution of
the Participant’s Retirement Distribution Account, if any, shall commence upon
January 31st of (a) the Plan Year following the Participant’s Retirement,
(b) the second Plan Year following the Participant’s Retirement or (c) the later
of the Plan Year following the Participant’s Retirement or the Plan Year
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-6



--------------------------------------------------------------------------------



 



following the year in which the Participant becomes age 65, as elected by the
Participant in the Enrollment Agreement pursuant to which such Retirement
Distribution Account was established or otherwise as permitted under
Section 7.1(a).
     6.3 In-Service Distribution Option. Subject to Section 7.2, the
Participant’s In-Service Distribution Account shall be distributed commencing in
the Plan Year elected by the Participant in the Enrollment Agreement pursuant to
which such In-Service Distribution Account was established. Notwithstanding the
foregoing, a Participant shall not be entitled to allocate any Bonus
Compensation Deferrals to an In-Service Distribution Account for the two Plan
Years preceding the Plan Year which includes the date on which the In-Service
Distribution Account is to be distributed.
ARTICLE 7
BENEFITS TO PARTICIPANTS
     7.1 Benefits Under the Retirement Distribution Option. Benefits under the
Retirement Distribution Option shall be paid to a Participant as follows:
          (a) Benefits Upon Retirement. In the case of a Participant whose
Service with the Company terminates on account of Retirement, the Participant’s
Retirement Distribution Account shall be distributed pursuant to one of the
following methods, as elected by the Participant in writing either in the
Enrollment Agreement or in a separate election made as provided below: (i) in a
lump sum; or (ii) in up to 5 annual installments. Payments shall commence in
accordance with the Participant’s election pursuant to Section 6.2. Any lump-sum
benefit payable in accordance with this paragraph shall be paid in an amount
equal to the value of such Retirement Distribution Account as of the last
business day of the Plan Year preceding the date of payment. If annual
installments are elected in accordance with this paragraph, the amount of the
first annual installment payment shall equal (i) the value of such Retirement
Distribution Account as of the last business day of the Plan Year preceding the
date of payment, divided by (ii) the number of annual installment payments
elected by the Participant. The remaining annual installments shall be paid not
later than January 31 of each succeeding Plan Year in an amount equal to (i) the
value of such Retirement Distribution Account as of the last business day of the
immediately preceding Plan Year divided by (ii) the number of installments
remaining. A Participant may change the election regarding the manner of payment
of the Participant’s Account, as described in Section 6.1, at any time prior to
the earlier of (i) the date of Retirement or (ii) June 30 of the Plan Year in
which occurs the Participant’s Retirement.
          (b) Benefits Upon Termination of Employment. In the case of a
Participant whose Service with the Company terminates prior to the earliest date
on which the Participant is eligible for Retirement, other than by reason of
death, a Participant’s Retirement Distribution Account shall be distributed in
lump sum on (i) the January 31 following the Participant’s Termination Date or
(ii) such other date as is mutually agreed upon by the Company and the
Participant.
     7.2 Benefits Under the In-Service Distribution Option. Benefits under the
In-Service Distribution Option shall be paid to a Participant as follows:
          (a) In-Service Distributions. In the case of a Participant who
continues in Service with the Company, the Participant’s In-Service Distribution
Account shall be paid to the Participant commencing on January 31 of the Plan
Year irrevocably elected by the Participant in the Enrollment Agreement pursuant
to which such In-Service Distribution Account was established, which may be no
earlier than the third Plan Year following the end of the last Plan
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-7



--------------------------------------------------------------------------------



 



Year in which Bonus Compensation Deferrals are to be credited to that In-Service
Distribution Account, in one lump sum or in annual installments payable over 2,
3, or 4 years. Any lump-sum benefit payable in accordance with this paragraph
shall be paid on January 31 of the Plan Year elected by the Participant in
accordance with Section 6.3, in an amount equal to the value of such In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment. Annual installment payments, if any, shall commence not later
than January 31 of the Plan Year as elected by the Participant in accordance
with Section 6.3, in an amount equal to (i) the value of such In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment, divided by (ii) the number of annual installment payments
elected by the Participant in the Enrollment Agreement pursuant to which such
In-Service Distribution Account was established. The remaining annual
installments shall be paid not later than January 31 of each succeeding Plan
Year in an amount equal to (i) the value of such In-Service Distribution Account
as of the last business day of the immediately preceding Plan Year divided by
(ii) the number of installments remaining.
          (b) Benefits Upon Termination of Employment. In the case of a
Participant whose Service with the Company terminates prior to the date on which
the Participant’s In-Service Distribution Account would otherwise be
distributed, other than by reason of death, such In-Service Distribution Account
shall be distributed in a lump sum (i) on January 31 following the Participant’s
Termination Date; or (ii) such other date as is mutually agreed upon by the
Company and the Participant.
ARTICLE 8
SURVIVOR BENEFITS
     8.1 Death of Participant Prior to the Commencement of Benefits. In the
event of a Participant’s death prior to the commencement of benefits in
accordance with Article 7, benefits shall be paid to the Participant’s
Beneficiary, as determined under Section 12.3, pursuant to Section 8.2 or 8.3,
whichever is applicable, in lieu of any benefits otherwise payable under the
Plan to or on behalf of such Participant.
     8.2 Survivor Benefits Under the Retirement Distribution Option. In the case
of a Participant with respect to whom the Company has established a Retirement
Distribution Account, and who dies prior to the commencement of benefits under
such Retirement Distribution Account pursuant to Section 7.1, distribution of
such Retirement Distribution Account shall be made in a lump sum (a) as soon as
practicable following the Participant’s death, or (b) such other date as is
mutually agreed upon by the Company and the Beneficiary. The amount of any lump
sum benefit payable in accordance with this Section shall equal the value of
such Retirement Distribution Account as of the last business day of the calendar
month immediately preceding the date on which such benefit is paid.
     8.3 Survivor Benefits Under the In-Service Distribution Option. In the case
of a Participant with respect to whom the Company has established an In-Service
Distribution Account, and who dies prior to the date on which such In-Service
Distribution Account is to be paid pursuant to Section 7.2, distribution of such
In-Service Distribution Account shall be made in a lump sum (a) as soon as
practicable following the Participant’s death, or (b) such other date as is
mutually agreed upon by the Company and the Beneficiary. The amount of any lump
sum benefit payable in accordance with this Section shall equal the value of
such In-Service Distribution Account as of the last business day of the calendar
month immediately preceding the date on which such benefit is paid.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-8



--------------------------------------------------------------------------------



 



     8.4 Death of Participant After Benefits Have Commenced. In the event a
Participant dies after annual installment benefits payable under Section 7.1 or
7.2 from the Participant’s Accounts has commenced, but before the entire balance
of any such Account has been paid, any remaining installments shall be paid in
lump sum (a) as soon as practicable following the Participant’s death, or
(b) such other date as is mutually agreed upon by the Company and the
Beneficiary.
ARTICLE 9
EMERGENCY BENEFIT
     In the event that the Committee, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable financial emergency, the Company shall pay to the Participant from
the Participant’s Distribution Option Account, as soon as practicable following
such determination, an amount necessary to meet the emergency, after deduction
of any and all taxes as may be required pursuant to Section 12.9 (the “Emergency
Benefit”). For purposes of this Plan, an unforeseeable financial emergency is an
unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children shall not be considered to be the result of an unforeseeable
financial emergency. Emergency Benefits shall be paid first from the
Participant’s In-Service Distribution Account, if any, to the extent the balance
of such In-Service Distribution Account is sufficient to meet the emergency. If
the distribution exhausts the In-Service Distribution Account, the Retirement
Distribution Account may be accessed. With respect to that portion of any
Distribution Option Account which is distributed to a Participant as an
Emergency Benefit, in accordance with this Article, no further benefit shall be
payable to the Participant under this Plan. Notwithstanding anything in this
Plan to the contrary, a Participant who receives an Emergency Benefit in any
Plan Year shall not be entitled to make any further deferrals for the remainder
of such Plan Year. It is intended that the Committee’s determination as to
whether a Participant has suffered an “unforeseeable financial emergency” shall
be made consistent with the requirements under section 457(d) of the Code.
ARTICLE 10
ACCELERATED DISTRIBUTION
     10.1 Availability of Withdrawal Prior to Retirement. Upon the Participant’s
written election, the Participant may elect to withdraw all or a portion of the
Participant’s Distribution Option Account at any time prior to the time such
Distribution Option Account otherwise becomes payable under the Plan, provided
the conditions specified in Section 10.3, Section 10.4, and Section 10.5 are
satisfied.
     10.2 Acceleration of Periodic Distributions. Upon the Participant’s written
election, the Participant or Participant’s Beneficiary who is receiving
installment payments under the Plan may elect to have all or a percentage of the
remaining installments distributed in the form of an immediately payable lump
sum, provided the condition specified in Section 10.3 is satisfied.
     10.3 Forfeiture Penalty. In the event of a withdrawal pursuant to
Section 10.1, or an accelerated distribution pursuant to Section 10.2, the
Participant shall forfeit from his Distribution Option Account from which the
withdrawal is made an amount equal to 10% of the amount of the withdrawal or
accelerated distribution, as the case may be. The forfeited amount shall be
deducted from the applicable Distribution Option Account prior to giving effect
to the requested withdrawal or acceleration. The Participant and the
Participant’s Beneficiary shall not have any
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-9



--------------------------------------------------------------------------------



 



right or claim to the forfeited amount, and the Company shall have no obligation
whatsoever to the Participant, the Participant’s Beneficiary or any other person
with regard to the forfeited amount.
     10.4 Minimum Withdrawal. In no event shall the amount withdrawn in
accordance with Section 10.1 be less than 25% of the amount credited to the
Participant’s Distribution Option Account immediately prior to the withdrawal.
     10.5 Suspension from Deferrals. In the event of a withdrawal pursuant to
Section 10.1, a Participant who is otherwise eligible to make deferrals under
Article 4 shall be prohibited from making any deferrals with respect to the Plan
Year immediately following the Plan Year during which the withdrawal was made,
and any election previously made by the Participant with respect to deferrals
for the Plan Year of the withdrawal shall be void and of no effect with respect
to subsequent deferrals for such Plan Year.
ARTICLE 11
CHANGE OF CONTROL
     In the case of a Change of Control, a Participant may make a one-time
irrevocable election, within 60 days after the closing of the transaction
pursuant to which the Change of Control was occasioned, to receive the full
amount credited to the Participant’s Retirement Distribution Account and
In-Service Distribution Account in a lump sum. Any lump-sum benefit payable in
accordance with this paragraph shall be paid in, but not later than January 31
of, the Plan Year following the Plan Year in which such closing occurs, in an
amount equal to the value of such Retirement Distribution Account and In-Service
Distribution Account as of the last business day of the Plan Year preceding the
date of payment.
ARTICLE 12
MISCELLANEOUS
     12.1 Amendment and Termination. The Plan may be amended, suspended,
discontinued or terminated at any time by the Board; provided, however, that no
such amendment, suspension, discontinuance or termination shall reduce or in any
manner adversely affect the rights of any Participant with respect to benefits
that are payable or may become payable under the Plan based upon the balance of
the Participant’s Retirement Account and In-Service Distribution Account as of
the effective date of such amendment, suspension, discontinuance or termination.
     12.2 Claims Procedure.
          a. Claim
          A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Committee, setting forth the claim.
          b. Claim Decision
          Upon receipt of a claim, the Committee shall advise the Claimant that
a reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-10



--------------------------------------------------------------------------------



 



The Committee may, however, extend the reply period for an additional ninety
(90) days for reasonable cause.
          If the claim is denied in whole or in part, the Claimant shall be
provided a written opinion, using language calculated to be understood by the
Claimant, setting forth:
          (a) The specific reason or reasons for such denial;
          (b) The specific reference to pertinent provisions of this Agreement
on which such denial is based;
          (c) A description of any additional material or information necessary
for the Claimant to perfect his claim and an explanation why such material or
such information is necessary;
          (d) Appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and
          (e) The time limits for requesting a review under subsection (c) and
for review under subsection (d) hereof.
          c. Request for Review
          Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Committee review the determination. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Committee. If the
Claimant does not request a review of the initial determination within such
sixty (60) day period, the Claimant shall be barred and estopped from
challenging the determination.
          d. Review of Decision
          Within sixty (60) days after the Committee’s receipt of a request for
review, it will review the initial determination. After considering all
materials presented by the Claimant, the Committee will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision and containing specific
references to the pertinent provisions of this Agreement on which the decision
is based. If special circumstances require that the sixty (60) day time period
be extended, the Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than one hundred twenty (120) days
after receipt of the request for review.
     12.3 Designation of Beneficiary. Each Participant may designate a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee, or its designee. If no Beneficiary
has been named, or the designated Beneficiary or Beneficiaries shall have
predeceased the Participant, the Beneficiary shall be the Participant’ s estate.
If a Participant designates more than one Beneficiary, the interests of such
Beneficiaries shall be paid in equal shares, unless the Participant has
specifically designated otherwise.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-11



--------------------------------------------------------------------------------



 



     12.4 Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan. Any amounts payable hereunder shall not be deemed
salary or other compensation to a Participant for the purposes of computing
benefits to which the Participant may be entitled under any other arrangement
established by the Company for the benefit of its employees.
     12.5 No Limitation on Company Actions. Nothing contained in the Plan shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.
     12.6 Obligations to Company. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at such time the Participant has
outstanding any debt, obligation, or other liability representing an amount
owing to the Company under a legally binding written instrument, then the
Company may offset such amount owed to it against the amount of benefits
otherwise distributable. Such determination shall be made by the Committee.
     12.7 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or Beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) any corporation
or partnership which acquires all or substantially all of the Company’s assets
or (b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors,
administrators or successors in interest.
     12.8 Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.
     12.9 Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” plan of deferred compensation for Participants. Benefits payable
hereunder shall be payable out of the general assets of the Company, and no
segregation of any assets whatsoever for such benefits shall be made.
Notwithstanding any segregation of assets or transfer to a grantor trust, with
respect to any payments not yet made to a Participant, nothing contained herein
shall give any such Participant any rights to assets that are greater than those
of a general creditor of the Company.
     12.10 Severability. If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
     12.11 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
the principles of conflict of laws.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-12



--------------------------------------------------------------------------------



 



     12.12 Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
     12.13 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.
     12.14 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Human Resources Department, or
to such other entity as the Committee may designate from time to time. Such
notice shall be deemed given as to the date of delivery, or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.
AMETEK, Inc., Deferred Compensation Plan

Appendix A Page A-13